Citation Nr: 1544644	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION


Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.  His DD Form 214 indicates that he was awarded a Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied service connection for tinnitus.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Board is granting in full the claim for service connection for tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.
Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a)) (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In September 2011 the Veteran asserted that he first observed ringing in his ears after exposure to acoustic trauma in the service, and that he has continued to experience these symptoms since that time.  After reviewing the evidence of record, the Board concludes that service connection for tinnitus is granted.
There is no objective showing of tinnitus in the Veteran's Service Treatment Records (STRs).  His May 1968 enlistment examination report indicated that the Veteran's ears and drums were clinically normal.  The December 1969 separation examination report noted that his ears and drums were clinically normal.

The Veteran underwent a VA audiological examination in May 2013.  In June 2013 the examiner found that the Veteran's tinnitus was not related to his service because it was not documented in the STRs, and because he could not give a date or estimated date of the onset of his tinnitus.  There is no post-service medical evidence that the Veteran has sought treatment for tinnitus post-service.

It is undisputed that the Veteran was exposed to loud noise in service.  Acoustic trauma during service is therefore conceded.  

The Veteran reported ringing in his ears since service.  A veteran is competent to state that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  Fountain, 27 Vet. App. 258; Walker, 708 F. 3d at 1335-36.  There is no persuasive medical evidence in the record to contradict that claim.

Although there is a negative VA opinion, made in part because the Veteran did not provide an onset date of his tinnitus to the VA examiner, the Veteran previously provided a competent statement in his initial claim that he has experienced ringing in his ears since his military service.  The Board resolves reasonable doubt and finds his report credible.  Accordingly, the Board affords the VA examination report less probative value because it is based, in part, on an inaccurate factual premise.  

What remains is the Veteran's credible and competent report that he experienced ringing in his ears since his service.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the nexus element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Accordingly, because he has competently and credibly reported ringing in his ears since his service, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


